DETAILED ACTION
This action is responsive to the Applicant’s response filed 5/23/2022.
As indicated in Applicant’s response, claims 1, 3 have been amended.  Claims 1-4 are pending in the office action.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art taken separately or jointly does not suggest or teach the following features.
	
	A learning device comprising:
	(i) an input processor; and a learning processor, wherein
	the input processor acquires a physical quantity related to a cutting process, and inputs a state variable based on the physical quantity, as an input into an evaluation model, to the learning processor, and
	(ii) the learning processor 
	calculates an error between a cutting evaluation result and a measured cutting result by executing a loss function,
	uses the error as an input into an optimization algorithm and executes the optimization algorithm to update a weighting coefficient of the evaluation model,
	(iii) the cutting evaluation result is an output from the evaluation model, and is a result of predicting presence or absence of an abnormality in the cutting process and a cause at the time of the abnormality, when a physical quantity is measured,
	the cutting result is a stepwise evaluation of the abnormality in the cutting process,
	(iv) the error is calculated using a cross-entropy error, and 
	steepest descent method or RMSprop is used as a technique used for optimization algorithm.
	(as recited in claim 1)	

	Barbu, USPubN: 2010/0020208, discloses learning process model as implementations of model parameters into training of image data associated with iterations of Active Random field and Markov Random field models, where the training is aimed for optimizing a loss function that evaluates how a model/algorithm denoises an image, as part of noise filtering of cameras operating in manufacturing processes, where steepest descent inference algorithm is used to implement parameters modification corresponding the iterations of the filter training.  The filteirng of noise for use in camera in terms of optimizing a loss function and steepest descent inferance algorithm on parameter settings per Barbu fails to teach or suggest acquiring a physical quantity related to a cutting process, and inputs a state variable based on the physical quantity, as an input into an evaluation model, to the learning processor – as in (i) -  where the evaluation model outputs a cutting evaluation result in terms of result of predicting presence or absence of an abnormality in the cutting process and a cause at the time of the abnormality (when a physical quantity is measured), where the cutting result is a stepwise evaluation of the abnormality in the cutting process as per (iii), where the learning process calculates an error between a cutting evaluation result and a measured cutting result by executing a loss function as set forth in (ii)
	Ghahramani et al, USPN: 10,776,691, discloses machine learning for minimizing an error function corresponding to an objective function, the learning using neural networks for mapping training sets, where output of a training is extrapolated with the training set as part of minimizing the error function, in which adjusting of parameteres as part of partial derivatives of the loss mapping equations utilize derivatives such as steepest descent algorithm.  The correlation of a mapping algorithm output with training set as part of minimizing a function in Ghahramani’s neural network is not specialized in acquiring a physical quantity related to a cutting process, and inputs a state variable based on the physical quantity, as an input into an evaluation model, to the learning processor – as in (i) , where the learning processor calculates an error between a cutting evaluation result and a measured cutting result by executing a loss function, and uses the error as an input into an optimization algorithm and executes the optimization algorithm to update a weighting coefficient of the evaluation model – as per (ii).
	Li et al, “Based on Vector Imaging Model of Low-error Sensititivy Target Light Source-mask Optimization method”, CN 106125511 (translation), 11-21-2017, discloses source-mask optimization technique (to improve lithographic imaging and fidelity) and vector imaging model evaluation on basis of source pattern and mask pattern of light source beam, the evaluation per effect of optimizing a objective function associated with the imaging model space, to expose error sensitivity and correlating weighting coefficient of the objective function (in reference to a target function), where Gaussian distribution to expose error from predicted and measured values of light source uses FFT convolution rule coupled with light source optimization observed via mathematical update normalized in steepest descent technique.  The optimization of light source in Li using optimization of mathematical constraints and normalized steepest descent algorithm in evaluating vector constrainnts per a vector imaging model space respective to a light source objective function has no concern for acquiring a physical quantity related to a cutting process, and inputs a state variable based on the physical quantity, as an input into an evaluation model, to the learning processor – as in (i) , where the learning processor calculates an error between a cutting evaluation result and a measured cutting result by executing a loss function, and uses the error as an input into an optimization algorithm and executes the optimization algorithm to update a weighting coefficient of the evaluation model – as per (ii).
	Chen et al, USPubN: 2008/0228680, discloses neural network for selecting a multi-objective function that assigns weighting factors to complexity and ambiguity of a target ensemble such as to minimize prediction errors via approximation models that performs optimization over operation of hydraulic expansion in manufacturing processes, where prediction error from trained ensemble are evaluated or validate for selective rerun of the training or simulation on basis of weighting coefficients, via selection techniques including steepest descent algorithm. Chen’s selection of training ensemble as part of using neural network, resampling, training of prediction errors and simulation of models experimented from anufacturer parameters, using steepest descent algorithm as selection technique as part of the iterative resampling and experimental reruns for optimizing the multi-objective function cannot be same as acquiring a physical quantity related to a cutting process, and inputs a state variable based on the physical quantity, as an input into an evaluation model, to the learning processor – as in (i) -  where the evaluation model outputs a cutting evaluation result in terms of result of predicting presence or absence of an abnormality in the cutting process and a cause at the time of the abnormality (when a physical quantity is measured), where the cutting result is a stepwise evaluation of the abnormality in the cutting process as per (iii), where the learning process calculates an error between a cutting evaluation result and a measured cutting result by executing a loss function as set forth in (ii)
	Martin et al, USPubN: 2003/0088322, discloses combustion control system in a plant using a optimization model to minimize error between predicted and desired values for respective discrete operations of the plant, including applying an iterative optimization based on generated error difference from each of the discrete models, inputting the error values back into each dynamic path of the models where gain values thereby correlate to stored static and dynamic coefficients attributed to respective modification of the dynamic model, where the step of incrementally changing of the inputs utilizes a steepest descent optimization procedure.  Optimization algorithm to incrementally change input into discrete models effecting minimization of error between desired operational values and predicted values, with reference to stored coefficients in Martin does not teach or suggest acquiring a physical quantity related to a cutting process, and inputs a state variable based on the physical quantity, as an input into an evaluation model, to the learning processor – as in (i) -  where the evaluation model outputs a cutting evaluation result in terms of result of predicting presence or absence of an abnormality in the cutting process and a cause at the time of the abnormality (when a physical quantity is measured), where the cutting result is a stepwise evaluation of the abnormality in the cutting process as per (iii), where the learning process calculates an error between a cutting evaluation result and a measured cutting result by executing a loss function as set forth in (ii)
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
May 25, 2022